Exhibit 10.1


            


4,000,000 Shares


MAMMOTH ENERGY SERVICES, INC.


Common Stock


UNDERWRITING AGREEMENT




June 26, 2018




CREDIT SUISSE SECURITIES (USA) LLC,
As Representative of the Several Underwriters,
Eleven Madison Avenue,
New York, N.Y. 10010-3629


Dear Sirs:


1. Introductory. The stockholders listed in Schedule B hereto (collectively, the
“Selling Stockholders”) agree severally and not jointly with the several
Underwriters named in Schedule A to sell to the several Underwriters an
aggregate of 4,000,000 outstanding shares of the common stock, par value $0.01
per share (the “Securities”), of Mammoth Energy Services, Inc., a Delaware
corporation (“Company”) (such 4,000,000 aggregate shares of the Securities being
hereinafter referred to as the “Firm Securities”). The Selling Stockholders also
agree severally and not jointly with the Underwriters to sell to the
Underwriters, at the option of the Underwriters, an aggregate of not more than
600,000 additional shares of the Securities (such 600,000 aggregate shares of
the Securities being hereinafter referred to as the “Optional Securities”), as
set forth in Section 3 of this Agreement. The Firm Securities and the Optional
Securities are herein collectively called the “Offered Securities.”


2. Representations and Warranties of the Company and the Selling Stockholders.


(a) The Company represents and warrants to, and agrees with, the several
Underwriters that:


(i)  Filing and Effectiveness of Registration Statement; Certain Defined Terms.
The Company has filed with the Commission a registration statement on Form S-3
(No. 333-221268), which has become effective, covering the registration of the
Offered Securities under the Act, including a related base prospectus or
prospectuses. “Registration Statement” at any particular time means such
registration statement in the form then filed with the Commission, including any
amendment thereto, any document incorporated by reference therein and all 430B
Information and all 430C Information with respect to such registration
statement, that in any case has not been superseded or modified. “Registration
Statement” without reference to a time means the Registration Statement as of
the Effective Time. For purposes of this definition, 430B Information shall be
considered to be included in the Registration Statement as of the time specified
in Rule 430B.
For purposes of this Agreement:
“430B Information”, means information included in a prospectus then deemed to be
a part of the Registration Statement pursuant to Rule 430B(e) or retroactively
deemed to be a part of the Registration Statement pursuant to Rule 430B(f).
“430C Information”, with respect to any registration statement, means
information included in a prospectus then deemed to be a part of such
registration statement pursuant to Rule 430C.
“Act” means the Securities Act of 1933, as amended.
“Applicable Time” means 6:20 pm (Eastern time) on the date of this Agreement.




--------------------------------------------------------------------------------




“Closing Date” has the meaning defined in Section 3 hereof.
“Commission” means the Securities and Exchange Commission.
“Effective Time” with respect to the Registration Statement relating to the
Offered Securities means the time of the first contract of sale for the Offered
Securities.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Final Prospectus” means the Statutory Prospectus that discloses the public
offering price, other 430B Information and other final terms of the Offered
Securities and otherwise satisfies Section 10(a) of the Act.
“General Use Issuer Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors,
as evidenced by its being so specified in Schedule C to this Agreement
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Offered Securities in the form filed or
required to be filed with the Commission or, if not required to be filed, in the
form retained in the Company’s records pursuant to Rule 433(g).
“Limited Use Issuer Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not a General Use Issuer Free Writing Prospectus.
“Representative” means Credit Suisse Securities (USA) LLC.
“Rules and Regulations” means the rules and regulations of the Commission.
“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Act, the Exchange Act, the Rules and Regulations, the
auditing principles, rules, standards and practices applicable to auditors of
“issuers” (as defined in Sarbanes-Oxley) promulgated or approved by the Public
Company Accounting Oversight Board and, as applicable, the rules of the NASDAQ
Global Market (“Exchange Rules”).
“Statutory Prospectus” with reference to any particular time means the
prospectus relating to the Offered Securities that is included in the
Registration Statement immediately prior to that time, including all
430B Information and all 430C Information with respect to the Registration
Statement. For purposes of the foregoing definition, 430B Information shall be
considered to be included in the Statutory Prospectus only as of the actual time
that form of prospectus (including a prospectus supplement) is filed with the
Commission pursuant to Rule 424(b) and not retroactively.
Unless otherwise specified, a reference to a “rule” is to the indicated rule
under the Act.
(ii)  Compliance with the Requirements of the Act. (i) (A) At the time the
Registration Statement initially became effective, (B) at the time of each
amendment thereto for the purposes of complying with Section 10(a)(3) of the Act
(whether by post‑effective amendment, incorporated report or form of
prospectus), (C) at the Effective Time relating to the Offered Securities and
(D) on the Closing Date, the Registration Statement conformed and will conform
in all material respects to the requirements of the Act and the Rules and
Regulations and did not and will not include any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and (ii) on its date, at
the time of filing of the Final Prospectus pursuant to Rule 424(b), and on each
Closing Date, the Final Prospectus will conform in all material respects to the
requirements of the Act and the Rules and Regulations and will not include any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. The preceding
sentence does not apply to statements in or omissions from any such document
based upon written information furnished to the Company by any Underwriter
through the Representative specifically for use therein, it being understood and
agreed that the only such information is that described as such in Section 8(b)
hereof.
(iii) Filing Fees. The Company has paid or shall pay the required Commission
filing fees relating to the Offered Securities within the time required by Rule
456 and otherwise in accordance with Rules 456 and 457.
(iv) Ineligible Issuer Status. (i) At the time of the initial filing of the
Registration Statement and (ii) at the date of this Agreement, the Company was
not and is not an “ineligible issuer,” as defined in Rule 405.


2



--------------------------------------------------------------------------------




(v) General Disclosure Package. As of the Applicable Time, neither (i) the
General Use Issuer Free Writing Prospectus(es) issued at or prior to the
Applicable Time, the preliminary prospectus supplement, dated June 26, 2018,
including the base prospectus, dated June 19, 2018 (which is the most recent
Statutory Prospectus distributed to investors generally) and the other
information, if any, stated in Schedule C to this Agreement to be included in
the General Disclosure Package, all considered together (collectively, the
“General Disclosure Package”), nor (ii) any individual Limited Use Issuer Free
Writing Prospectus, when considered together with the General Disclosure
Package, included any untrue statement of a material fact or omitted to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
preceding sentence does not apply to statements in or omissions from any
Statutory Prospectus or any Issuer Free Writing Prospectus in reliance upon and
in conformity with written information furnished to the Company by any
Underwriter through the Representative specifically for use therein, it being
understood and agreed that the only such information furnished by any
Underwriter consists of the information described as such in Section 8(b)
hereof.
(vi) Issuer Free Writing Prospectuses. Each Issuer Free Writing Prospectus, as
of its issue date and at all subsequent times through the completion of the
public offer and sale of the Offered Securities or until any earlier date that
the Company notified or notifies the Representative as described in the next
sentence, did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information then contained in
the Registration Statement. If at any time following issuance of an Issuer Free
Writing Prospectus, at a time when a prospectus relating to the Offered
Securities is (or but for the exemption in Rule 172 would be) required to be
delivered under the Act by any Underwriter or dealer, there occurred or occurs
an event or development as a result of which such Issuer Free Writing Prospectus
conflicted or would conflict with the information then contained in the
Registration Statement or as a result of which such Issuer Free Writing
Prospectus, if republished immediately following such event or development,
would include an untrue statement of a material fact or omitted or would omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, (i) the
Company has promptly notified or will promptly notify the Representative and
(ii) the Company has promptly amended or will promptly amend or supplement such
Issuer Free Writing Prospectus to eliminate or correct such conflict, untrue
statement or omission.
(vii) Good Standing of the Company. The Company has been duly incorporated and
is existing and in good standing under the laws of the State of Delaware, with
power and authority (corporate and other) to own and/or lease its properties and
conduct its business as described in the General Disclosure Package; and the
Company is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except where the
failure to so qualify or to be in good standing as a foreign corporation in such
other jurisdictions would not, individually or in the aggregate, result in a
material adverse effect on the condition (financial or otherwise), results of
operations, business, properties or prospects of the Company and its
subsidiaries taken as a whole (“Material Adverse Effect”).


(viii) Subsidiaries. The Company’s “significant” subsidiaries, as defined in
Rule 1-02 of Regulation S-X, immediately prior to the closing of the offering
contemplated by this Agreement, will be the entities listed on Schedule D
hereto. Each such subsidiary has been duly incorporated or formed and is
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, with corporate, limited liability company and/or
other similar power and authority to own and/or lease its properties and conduct
its business as described in the General Disclosure Package; and each such
subsidiary is duly qualified to do business as a foreign corporation, limited
liability company or other entity in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, except where the failure to so qualify or be in good
standing as a foreign corporation, limited liability company or other entity in
such other jurisdictions would not result in a Material Adverse Effect; all of
the issued and outstanding capital stock, limited liability company interests or
other ownership interests in each such subsidiary of the Company have been duly
authorized and validly issued and, in the case of any corporation, are fully
paid and non-assessable, and in the case of a limited liability company, the
Company has no obligation to make further payments for its limited liability
company interests or contributions to such subsidiary solely by reason of its
ownership of such limited liability company interests or its status as a member
of such subsidiary, and the Company will have no personal liability for the
obligations of such subsidiary solely by reason of


3



--------------------------------------------------------------------------------




being a member of such subsidiary; and the equity interests in each such
subsidiary will be owned, on or prior to the First Closing Date, by the Company,
directly or through subsidiaries, free from liens, encumbrances and defects,
except such that arise or may arise under the Company’s revolving credit
facility as described in the Registration Statement, the General Disclosure
Package and the Final Prospectus.


(ix) Offered Securities. The Offered Securities and all other outstanding shares
of capital stock of the Company have been duly authorized; the authorized equity
capitalization of the Company is as set forth in the General Disclosure Package;
all outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, and will conform to the information in the General
Disclosure Package and to the description of such Offered Securities contained
in the Final Prospectus; the stockholders of the Company have no preemptive
rights with respect to the Securities; and none of the outstanding shares of
capital stock of the Company have been issued in violation of any preemptive or
similar rights of any security holder. Except as disclosed in the Registration
Statement and the General Disclosure Package, there are no outstanding (A)
securities or obligations of the Company convertible into or exchangeable for
any capital stock of the Company, (B) warrants, rights or options to subscribe
for or purchase from the Company any such capital stock or any such convertible
or exchangeable securities or obligations or (C) obligations of the Company to
issue or sell any shares of capital stock, any such convertible or exchangeable
securities or obligations or any such warrants, rights or options. The Company
has not, directly or indirectly, offered or sold any of the Offered Securities
by means of any “prospectus” (within the meaning of the Act and the Rules and
Regulations) or used any “prospectus” or made any offer (within the meaning of
the Act and the Rules and Regulations) in connection with the offer or sale of
the Offered Securities, in each case other than the preliminary prospectus
referred to in Section 2(a)(v) hereof.


(x) Other Offerings. The Company has not sold, issued or distributed any common
shares during the six-month period preceding the date hereof, including any
sales pursuant to Rule 144A under, or Regulation D or S of, the Act.


(xi) No Finder’s Fee. Except as disclosed in the General Disclosure Package,
there are no contracts, agreements or understandings between the Company and any
person that would give rise to a valid claim against the Company or any
Underwriter for a brokerage commission, finder’s fee or other like payment in
connection with this offering.


(xii) Registration Rights. Except as disclosed in the General Disclosure
Package, there are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Act with respect to any securities of
the Company owned or to be owned by such person or to require the Company to
include such securities in the securities registered pursuant to a Registration
Statement or in any securities being registered pursuant to any other
registration statement filed by the Company under the Act (collectively,
“registration rights”), and any person to whom the Company has granted
registration rights has agreed not to exercise such rights until after the
expiration of the Lock-Up Period referred to in Section 5(k) hereof.


(xiii) Listing. The Offered Securities are listed on The NASDAQ Global Market.


(xiv) Absence of Further Requirements. No consent, approval, authorization, or
order of, or filing or registration with, any person (including any governmental
agency or body or any court) is required to be obtained or made by the Company
for the consummation of the transactions contemplated by this Agreement in
connection with the sale of the Offered Securities, except such as have been
obtained, or made and such as may be required under state securities laws or by
the Financial Industry Regulatory Authority, Inc. (“FINRA”).


(xv) Title to Property. Except as disclosed in the General Disclosure Package,
the Company and its subsidiaries have good and marketable title to all real
properties and all other properties and assets owned by them, in each case free
and clear of all liens, charges, encumbrances and defects except such that (x)
arise or may arise under the Company’s revolving facility as described in the
Registration Statement, the General Disclosure Package and the Final Prospectus
or (y) do not materially affect the value thereof and do not interfere in any
material respect with the use made or proposed to be made thereof by them and,
except as disclosed in the General Disclosure Package, the Company and its
subsidiaries hold any leased


4



--------------------------------------------------------------------------------




real or personal property under valid and enforceable leases, with such
exceptions as are not material and do not interfere in any material respect with
the use made or proposed to be made thereof by them.
(xvi) Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of this Agreement, and the sale of the
Offered Securities will not result in a breach or violation of any of the terms
and provisions of, or constitute a default or a Debt Repayment Triggering Event
(as defined below) under, or result in the imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, (i) the charter or by-laws or similar organizational
documents of the Company or any of its subsidiaries, (ii) any statute, rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company or any of its subsidiaries or any
of their properties, or (iii) any agreement or instrument to which the Company
or any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the properties of the Company or any of
its subsidiaries is subject, except in the case of clauses (ii) and (iii), for
any breaches, violations, defaults, liens, charges or encumbrances, which,
individually or in the aggregate, would not result in a Material Adverse Effect;
a “Debt Repayment Triggering Event” means any event or condition that gives, or
with the giving of notice or lapse of time would give, the holder of any note,
debenture, or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.
(xvii) Absence of Existing Defaults and Conflicts. Neither the Company nor any
of its subsidiaries is in violation of its respective charter, by-laws or
similar organizational documents or in default (or with the giving of notice or
lapse of time would be in default) under any existing obligation, agreement,
covenant or condition contained in any indenture, loan agreement, mortgage,
lease or other agreement or instrument to which any of them is a party or by
which any of them is bound or to which any of the properties of any of them is
subject, except such defaults that would not, individually or in the aggregate,
result in a Material Adverse Effect.


(xviii) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.        


(xix) Possession of Licenses and Permits. The Company and its subsidiaries
possess all adequate certificates, authorizations, franchises, licenses and
permits issued by appropriate federal, state, local or foreign regulatory bodies
(collectively, “Licenses”) necessary or material to the conduct of the business
now conducted or proposed in the General Disclosure Package to be conducted by
them, except where the failure to have obtained the same would not result in a
Material Adverse Effect. The Company and each of its subsidiaries are in
compliance with the terms and conditions of all such Licenses, except where the
failure to so comply would not, individually or in the aggregate, result in a
Material Adverse Effect, and have not received any notice of proceedings
relating to the revocation or modification of any Licenses that, if determined
adversely to the Company or any of its subsidiaries, would, individually or in
the aggregate, result in a Material Adverse Effect.


(xx) Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent that would result in a Material Adverse Effect.


(xxi) Possession of Intellectual Property. The Company and its subsidiaries own,
possess or can acquire on reasonable terms, adequate trademarks, trade names and
other rights to inventions, know-how, patents, copyrights, confidential
information and other intellectual property (collectively, “intellectual
property rights”) necessary to conduct the business now operated by them, or
presently employed by them, and have not received any notice of infringement of
or conflict with asserted rights of others with respect to any intellectual
property rights that, if determined adversely to the Company or any of its
subsidiaries, would, individually or in the aggregate, result in a Material
Adverse Effect.


(xxii) Environmental Laws. Except as disclosed in the General Disclosure
Package, (a)(i) neither the Company nor any of its subsidiaries is in violation
of, and does not have any liability under, any federal, state, local or non-U.S.
statute, law, rule, regulation, ordinance, code, other requirement or rule of
law (including common law), or decision or order of any domestic or foreign
governmental agency, governmental body or


5



--------------------------------------------------------------------------------




court, relating to pollution, to the use, handling, transportation, treatment,
storage, discharge, disposal or release of Hazardous Substances (as defined
below), to the protection or restoration of the environment or natural
resources, to health and safety including as such relates to exposure to
Hazardous Substances, and to natural resource damages (collectively,
“Environmental Laws”) that would, individually or in the aggregate, have a
Material Adverse Effect, (ii) to the knowledge of the Company, neither the
Company nor any of its subsidiaries own, occupy, operate or use any real
property contaminated with Hazardous Substances, (iii) neither the Company nor
any of its subsidiaries is conducting or funding any investigation, remediation,
remedial action or monitoring of actual or suspected Hazardous Substances in the
environment, (iv) to the knowledge of the Company, neither the Company nor any
of its subsidiaries is liable or allegedly liable for any release or threatened
release of Hazardous Substances, including at any off-site treatment, storage or
disposal site, (v) neither the Company nor any of its subsidiaries is subject to
any pending, or to the Company’s knowledge threatened, claim by any governmental
agency or governmental body or person arising under Environmental Laws or
relating to Hazardous Substances, and (vi) the Company and its subsidiaries have
received and are in compliance with all, and have no liability under any,
permits, licenses, authorizations, identification numbers or other approvals
required under applicable Environmental Laws to conduct their business, except
in each case covered by clauses (i) – (vi) such as would not, individually or in
the aggregate, result in a Material Adverse Effect; (b) to the knowledge of the
Company and its subsidiaries there are no facts or circumstances that would
reasonably be expected to result in a violation of, liability under, or claim
pursuant to any Environmental Law that would result in a Material Adverse
Effect; and (c) in the ordinary course of its business, the Company and its
subsidiaries periodically evaluate the effect, including associated costs and
liabilities, of Environmental Laws on the business, properties, results of
operations and financial condition of the Company, and, on the basis of such
evaluation, the Company and its subsidiaries have reasonably concluded that such
Environmental Laws will not, individually or in the aggregate, result in a
Material Adverse Effect. For purposes of this subsection “Hazardous Substances”
means (A) petroleum and petroleum products, by-products or breakdown products,
radioactive materials, asbestos-containing materials, polychlorinated biphenyls
and mold, and (B) any other chemical, material or substance defined or regulated
as toxic or hazardous or as a pollutant, contaminant or waste under
Environmental Laws.


(xxiii) Accurate Disclosure; Exhibits. The statements in the General Disclosure
Package and the Final Prospectus under the headings, “Business—Our Services,”
“Business—Regulation,” “Legal Proceedings,” “Description of our Common Stock,”
“Certain Relationships and Related Party Transactions and Director Independence”
and “Material U.S. Federal Income and Estate Tax Considerations for Non-U.S.
Holders,” insofar as such statements summarize legal matters, agreements,
documents or legal or regulatory proceedings discussed therein, are accurate and
fair summaries, in all material respects, of such legal matters, agreements,
documents or legal or regulatory proceedings and present the information
required to be shown. There are no contracts or documents which are required to
be described in the Registration Statement or the General Disclosure Package
pursuant to Form S-3 or to be filed as exhibits to the Registration Statement
pursuant to Item 601 of Regulation S-K which have not been so described or filed
as required, except for such exhibits as would not have a Material Adverse
Effect.


(xxiv) Absence of Manipulation. The Company has not taken, directly or
indirectly, any action that is designed to or that has constituted or that would
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Offered Securities.


(xxv) Statistical and Market-Related Data. Any third-party statistical and
market-related data included or incorporated by reference in a Registration
Statement, a Statutory Prospectus or the General Disclosure Package are based on
or derived from sources that the Company believes to be reliable and accurate.


(xxvi) Internal Controls and Compliance with the Sarbanes-Oxley Act. Except as
set forth in the General Disclosure Package, the Company, its subsidiaries and
the Company’s Board of Directors (the “Board”) are in compliance with all
applicable provisions of Sarbanes-Oxley and Exchange Rules. The Company
maintains a system of internal controls, including, but not limited to,
disclosure controls and procedures, internal controls over accounting matters
and financial reporting, an internal audit function and legal and regulatory
compliance controls (collectively, “Internal Controls”) that comply with the
applicable Securities Laws and are sufficient to provide reasonable assurances
that (i) transactions are executed in accordance with management’s general


6



--------------------------------------------------------------------------------




or specific authorizations, (ii) transactions are recorded as necessary to
permit preparation of financial statements in conformity with U.S. Generally
Accepted Accounting Principles (“GAAP”) and to maintain accountability for
assets, (iii) access to assets is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accounting for assets
is compared with the existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. The Internal Controls are, or
upon consummation of the offering of the Offered Securities will be, overseen by
the Audit Committee (the “Audit Committee”) of the Board in accordance with
Exchange Rules. The Company has not publicly disclosed or reported to the Audit
Committee or the Board, and within the next 90 days the Company does not
reasonably expect to publicly disclose or report to the Audit Committee or the
Board, a significant deficiency, material weakness, change in Internal Controls
or fraud involving management or other employees who have a significant role in
Internal Controls, any violation of, or failure to comply with, the Securities
Laws, or any matter which, if determined adversely, would result in a Material
Adverse Effect.


(xxvii) Litigation. Except as disclosed in the General Disclosure Package, there
are no pending actions, suits or proceedings (including any inquiries or
investigations by any court or governmental agency or body, domestic or foreign)
against or affecting the Company, any of its subsidiaries or any of their
respective properties that, if determined adversely to the Company or any of its
subsidiaries, would, individually or in the aggregate, result in a Material
Adverse Effect, or would materially and adversely affect the ability of the
Company to perform its obligations under this Agreement, or which are otherwise
material in the context of the sale of the Offered Securities; and no such
actions, suits or proceedings (including any inquiries or investigations by any
court or governmental agency or body, domestic or foreign) are to the Company’s
knowledge, threatened or contemplated.



(xxiii) Financial Statements.     The historical financial statements included
or incorporated by reference in the Registration Statement and the General
Disclosure Package present fairly the financial position of the Company and its
consolidated subsidiaries as of the dates shown and their results of operations
and cash flows of the Company and its subsidiaries for the periods shown, and
such financial statements have been prepared in conformity with GAAP, applied on
a consistent basis; and the pro forma financial statements included or
incorporated by reference in the General Disclosure Package have been prepared
in accordance with the applicable accounting requirements of Regulation S-X
under the Act, the assumptions used in preparing the pro forma financial
statements included or incorporated by reference in the Registration Statement
and the General Disclosure Package provide a reasonable basis for presenting the
significant effects directly attributable to the transactions or events
described therein, the related pro forma adjustments give appropriate effect to
those assumptions, and the pro forma columns therein reflect the proper
application of those adjustments to the corresponding historical financial
statement amounts. Grant Thornton LLP has certified the audited financial
statements of the Company included or incorporated by reference in the
Registration Statement, General Disclosure Package and the Final Prospectus, and
is an independent registered public accounting firm with respect to each of the
Company, Mammoth Energy Partners LP, Stingray Pressure Pumping LLC and Lantern
Drilling Company within the Rules and Regulations and as required by the Act and
the applicable rules and guidance from the Public Company Accounting Oversight
Board (United States). PricewaterhouseCoopers LLP has certified the audited
financial statements of Sturgeon Acquisition LLC included or incorporated by
reference in the Registration Statement, General Disclosure Package and the
Final Prospectus and is an independent registered public accounting firm with
respect to each of the Company and Sturgeon Acquisition LLC within the Rules and
Regulations and as required by the Act and the applicable rules and guidance
from the Public Company Accounting Oversight Board (United States). The other
financial and statistical data included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Final Prospectus
present fairly, in all material respects, the information shown therein and such
data has been compiled on a basis consistent with the financial statements
presented therein and the books and records of the Company. The Company does not
have any material liabilities or obligations, direct or contingent (including
any off-balance sheet obligations or any “variable interest entities” within the
meaning of Financial Accounting Standards Board Interpretation No. 46), not
disclosed in the Registration Statement, the General Disclosure Package and the
Final Prospectus. There are no financial statements that are required to be
included or incorporated by reference in the Registration Statement, the General
Disclosure Package or the Final Prospectus that are not so included or
incorporated by reference as required.




7



--------------------------------------------------------------------------------




(xxix) No Material Adverse Change in Business. Except as disclosed in the
General Disclosure Package, since the end of the period covered by the latest
audited financial statements included or incorporated by reference in the
General Disclosure Package (i) there has been no change, nor any development or
event involving a prospective change, in the condition (financial or otherwise),
results of operations, business, properties or prospects of the Company and its
subsidiaries, taken as a whole, that is material and adverse, (ii) there has
been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock, (iii) there has been no material
adverse change in the capital stock, short-term indebtedness, long-term
indebtedness, net current assets or net assets of the Company or any of its
subsidiaries, (iv) there has been no material transaction entered into and there
is no material transaction that is probable of being entered into by the Company
or any of its subsidiaries other than transactions in the ordinary course of
business and (v) there has been no obligation, direct or contingent, that is
material to the Company or any of its subsidiaries taken as a whole, incurred by
the Company or any of its subsidiaries, except obligations incurred in the
ordinary course of business.


(xxx) Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Offered Securities and the application of the proceeds
thereof as described in the General Disclosure Package, will not be an
“investment company” as defined in the Investment Company Act of 1940 (the
“Investment Company Act”).


(xxxi) Ratings. No “nationally recognized statistical rating organization” as
such term is defined for purposes of Section 3(a)(62) of the Exchange Act has
imposed (or has informed the Company that it is considering imposing) any
condition (financial or otherwise) on the Company’s retaining any rating
assigned to the Company or any securities of the Company or (ii) has indicated
to the Company that it is considering any of the actions described in Section
7(e)(ii) hereof.


(xxxii) Insurance. The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Company reasonably believes are adequate for the conduct of their
business. All such policies of insurance insuring the Company and its
subsidiaries are in full force and effect. The Company and its subsidiaries are
in compliance with the terms of such policies and instruments in all material
respects; and there are no material claims by the Company or its subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause. Neither the Company
nor any of its subsidiaries has any reason to believe that any of them will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect, except as disclosed in the Registration Statement and the General
Disclosure Package.
(xxxiii) Tax Returns. The Company and its subsidiaries have filed all federal,
state, local and non-U.S. tax returns that are required to be filed or have
requested extensions thereof (except in any case in which the failure so to file
would not result in a Material Adverse Effect); and the Company and its
subsidiaries have paid all taxes (including any assessments, fines or penalties)
required to be paid by them, except for any such taxes, assessments, fines or
penalties currently being contested in good faith or as would not, individually
or in the aggregate, result in a Material Adverse Effect.
(xxxiv) Certain Relationships and Related Transactions. No relationship, direct
or indirect, exists between or among the Company or its subsidiaries on the one
hand, and the directors, officers, stockholders, customers or suppliers of the
Company or its subsidiaries on the other hand, which is required to be described
in the General Disclosure Package which is not so described therein. The Final
Prospectus will contain the same description of the matters set forth in the
preceding sentence contained in the General Disclosure Package.
(xxxv) ERISA. The minimum funding standard under Section 302 of the Employee
Retirement Income Security Act of 1974, as amended, and the regulations and
published interpretations thereunder (“ERISA”), has been satisfied by each
“employee benefit plan” (as defined in Section 3(3) of ERISA), whether or not
subject to ERISA, with respect to which the Company or any of its subsidiaries
could have any liability (each an “Employee Benefit Plan”), and the trust
forming part of each such plan which is intended to be qualified under Section
401 of the Internal Revenue Code of 1986, as amended (the “Code”), is so
qualified and nothing


8



--------------------------------------------------------------------------------




has occurred since the date of such qualification which could reasonably be
expected to result in the loss of such qualification; each of the Company and
its subsidiaries has fulfilled its obligations, if any, under Section 515 of
ERISA; neither the Company nor any of its subsidiaries maintain or are required
to contribute to a “welfare plan” (as defined in Section 3(1) of ERISA) which
provides retiree or other post-employment welfare benefits or insurance coverage
(other than “continuation coverage” (as defined in Section 602 of ERISA)); each
Employee Benefit Plan is in and has been operated in compliance with all
applicable laws, including but not limited to ERISA and the Code, except where
the failure to comply would not reasonably be expected to result in a Material
Adverse Effect; no event has occurred (including a “reportable event” as such
term is defined in Section 4043 of ERISA) and no condition exists with respect
to each Employee Benefit Plan that would subject the Company or any of its
subsidiaries to any tax, fine, lien, penalty or liability imposed by ERISA or
the Code; no non-exempt “prohibited transaction” as defined under Section 406 of
ERISA or Section 4975 of the Code has occurred with respect to any Employee
Benefit Plan; and neither the Company nor any of its subsidiaries have incurred
or would reasonably be expected to incur any withdrawal liability under Section
4201 of ERISA, any liability under Section 4062, 4063 or 4064 of ERISA, or any
other liability under Title IV of ERISA.
(xxxvi) No Unlawful Payments. None of the Company, any of its subsidiaries or
any director or officer, or to the knowledge of the Company, any agent, employee
or other person associated with or acting on behalf of the Company or any of its
subsidiaries has (A) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(B) made or taken an act in furtherance of an offer, promise or authorization of
any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee from corporate funds including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (C) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977 or any applicable law or regulation implementing the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, or committed an offence under the Bribery Act 2010 of the
United Kingdom, or any other applicable anti-bribery or anti-corruption law; or
(D) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit. The Company has instituted, maintains and enforces, and will
continue to maintain and enforce, policies and procedures designed to promote
and ensure compliance with all applicable anti-bribery and anti-corruption laws.
(xxxvii) Compliance with Anti-Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
anti-money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations and guidelines issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or its subsidiaries with respect to the Anti-Money Laundering Laws is
pending or, to the knowledge of the Company or its subsidiaries, threatened.
(xxxiii) Compliance with OFAC. None of the Company, any of its subsidiaries or
any director or officer, or to the knowledge of the Company, any agent, employee
or affiliate of the Company or any of its subsidiaries is currently subject to
sanctions administered or enforced by the U.S. government, (including, without
limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury (“OFAC”) or the U.S. Department of State and including, without
limitation, the designation as a “specially designated national” or “blocked
person”), the United Nations Security Council (“UNSC”), the European Union, Her
Majesty’s Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor are the Company or its subsidiaries located, organized or
resident in a country or territory that is the subject or target of Sanctions,
including, without limitation, Cuba, Iran, North Korea, Sudan, the Crimea region
and Syria (each, a “Sanctioned Country”); and neither the Company nor any of its
subsidiaries will, directly or indirectly, use the proceeds of the offering and
sale of its Offered Securities under this Agreement, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity for


9



--------------------------------------------------------------------------------




the purpose of (i) funding or facilitating any unauthorized activities of or
business with any person that, at the time of such funding or facilitation, is
the subject or target of Sanctions, (ii) funding or facilitating any
unauthorized activities of or business in any Sanctioned Country or (iii) in any
other manner violating by any person (including any person participating in the
transaction, whether as underwriter, initial purchaser, advisor, investor or
otherwise) of Sanctions. For the past five years, the Company and its
subsidiaries have not knowingly engaged in, are not now knowingly engaged in any
unauthorized dealings or transactions with any person that at the time of such
dealing or transaction is or was the subject or the target of Sanctions or with
any Sanctioned Country.
(xix) Emerging Growth Company. The Company is an emerging growth company as
defined in Section 2(a)(19) of the Act. Neither the Company nor any person
authorized by the Company has engaged in any oral or written communication in
connection with the offering of the Offered Securities in reliance on Section
5(d) of the Act.
(b) Each Selling Stockholder severally represents and warrants to, and agrees
with, the several Underwriters that:


(i) Title to Securities. Such Selling Stockholder is, and immediately prior to
each Closing Date will be, the record and beneficial owner of the Offered
Securities to be sold by such Selling Stockholder and, at each Closing Date,
such Offered Securities will be free and clear of all liens, encumbrances,
equities and claims and, if applicable, such Selling Stockholder has duly
endorsed the Offered Securities to be sold by it in blank, and assuming that the
Underwriters acquire their interests in the Offered Securities to be sold by
such Selling Stockholder without notice of any adverse claim (within the meaning
of Section 8-105 of the New York Uniform Commercial Code (the “UCC”), the
Underwriters, by purchasing the Offered Securities to be delivered on the
applicable Closing Date, by making payment therefor as provided herein, and
having the Offered Securities to be sold by such Selling Stockholder credited to
the securities account or accounts of the Underwriters maintained with The
Depository Trust Company (the “DTC”) or such other securities intermediary, will
have acquired a security entitlement (within the meaning of Section 8-102(a)(17)
of the UCC) to the Offered Securities to be sold by such Selling Stockholder and
purchased by the Underwriters, and no action based on an adverse claim (within
the meaning of Section 8-105 of the UCC) may be asserted against the
Underwriters with respect to the Offered Securities to be sold by such Selling
Stockholder. Such Selling Stockholder has and, on each Closing Date will have,
good and valid title to all of the Offered Securities to be delivered by such
Selling Stockholder on such Closing Date.


(ii) Absence of Further Requirements. No consent, approval, authorization or
order of, or filing with, any person (including any governmental agency or body
or any court) is required to be obtained or made by such Selling Stockholder for
the consummation of the transactions contemplated by this Agreement in
connection with the offering and sale of the Offered Securities to be sold by
such Selling Stockholder, except such as have been obtained and made under the
Act and such as may be required under state securities laws.


(iii) Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of this Agreement and the consummation of
the transactions herein contemplated will not result in a breach or violation of
any of the terms and provisions of, or constitute a default under, or result in
the imposition of any lien, charge or encumbrance upon any property or assets of
any Selling Stockholder pursuant to (i) any statute, any rule, regulation or
order of any governmental agency or body or any court having jurisdiction over
such Selling Stockholder or any of its properties, (ii) any agreement or
instrument to which such Selling Stockholder is a party or by which such Selling
Stockholder is bound or to which any of the properties of such Selling
Stockholder is subject, or (iii) the charter or by-laws of such Selling
Stockholder that is a corporation or the certificate of formation or the limited
liability company agreement of such Selling Stockholder that is a limited
liability company, except in the case of clauses (i) and (ii), for any breaches,
violations, defaults, liens, charges or encumbrances, which would not,
individually or in the aggregate, result in an material adverse effect on the
performance of such Selling Stockholder of this Agreement or adversely affect
such Selling Stockholder's ability to perform its obligations hereunder or
enforceability hereof.


(iv) Compliance with the Requirements of the Act. (i) (A) At the time the
Registration Statement initially became effective, (B) at the time of each
amendment thereto for the purposes of complying with Section 10(a)


10



--------------------------------------------------------------------------------




(3) of the Act (whether by post‑effective amendment, incorporated report or form
of prospectus), (C) at the Effective Time relating to the Offered Securities and
(D) on the Closing Date, the Registration Statement conformed and will conform
in all material respects to the requirements of the Act and the Rules and
Regulations and did not and will not include any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and (ii) on its date, at
the time of filing of the Final Prospectus pursuant to Rule 424(b) and on each
Closing Date, the Final Prospectus will conform in all material respects to the
requirements of the Act and the Rules and Regulations and will not include any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. The preceding
sentence applies only to such information furnished to the Company by such
Selling Stockholder specifically for use in connection with the preparation of
the Registration Statement, the General Disclosure Package and the Final
Prospectus, such information with respect to such Selling Stockholder is
identified under the heading “Selling Stockholders” (the “Selling Stockholder
Information”).
    
(v) No Undisclosed Material Information. The sale of the Offered Securities by
such Selling Stockholder pursuant to this Agreement is not prompted by any
material information concerning the Company or any of its subsidiaries that is
not set forth the General Disclosure Package.
(vi) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by such Selling Stockholder.
(vii) No Finder’s Fee. Except as disclosed in the General Disclosure Package,
there are no contracts, agreements or understandings between such Selling
Stockholder and any person that would give rise to a valid claim against such
Selling Stockholder or any Underwriter for a brokerage commission, finder’s fee
or other like payment in connection with this offering.


(viii) Absence of Manipulation. Such Selling Stockholder has not taken, directly
or indirectly, any action that is designed to or that has constituted or that
would reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Offered Securities.


(ix) No Distribution of Offering Material. Such Selling Stockholder has not
distributed and will not distribute any prospectus or other offering material in
connection with the offering and sale of the Offered Securities.


(x) Good Standing of the Selling Stockholders. Such Selling Stockholder is
validly existing and in good standing under the laws of the jurisdiction of its
organization.


(xi) Material Agreements. There are no material agreements or arrangements
relating to the Company or its subsidiaries to which such Selling Stockholder
(or, to such Selling Stockholder’s knowledge, any direct or indirect stockholder
or member, as the case may be, of such Selling Stockholder) is a party, which
are required to be described in the Registration Statements or the Final
Prospectus or to be filed as exhibits thereto that are not so described or
filed.


Any certificate signed by any officer of a Selling Stockholder and delivered to
the Underwriters or counsel for the Underwriters in connection with this
Agreement shall be deemed a representation and warranty by such Selling
Stockholder as to matters covered thereby, to the Underwriters.
Each of the Selling Stockholders acknowledges that for purposes of the opinions
to be delivered to the Underwriter pursuant to Section 7 of this Agreement,
counsel to the Company, counsel to the Selling Stockholders and counsel to the
Underwriters will rely upon the accuracy and truth of the foregoing
representations, and each of the Selling Stockholders hereby consents to such
reliance.
3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, each Selling Stockholder agrees, severally and not
jointly, to sell to each Underwriter, and each Underwriter agrees, severally and
not jointly, to purchase from each Selling


11



--------------------------------------------------------------------------------




Stockholder, at a purchase price of $38.01 per share, that number of Firm
Securities set forth opposite the name of such Selling Stockholder in Schedule B
hereto, by a fraction the numerator of which is the number of Firm Securities
set forth opposite the name of such Underwriter in Schedule A hereto and the
denominator of which is the total number of Firm Securities.


The Selling Stockholders will deliver the Firm Securities to or as instructed by
the Representative for the accounts of the several Underwriters in a form
reasonably acceptable to the Representative, against payment of the purchase
price for such Firm Securities by the Underwriters in Federal (same day) funds
by a wire transfer to an account at a bank specified, as applicable, by each
Selling Stockholder (and acceptable to the Representative) drawn to the order of
the Selling Stockholders, as applicable, at the office of Latham & Watkins LLP,
811 Main Street Suite 3700, Houston, Texas 77002, at 9:00 A.M., New York time,
on June 29, 2018, or at such other time not later than seven full business days
thereafter as shall be agreed upon by the Company and the Representative, such
time being herein referred to as the “First Closing Date.” For purposes of Rule
15c6-1 under the Securities Exchange Act of 1934, the First Closing Date (if
later than the otherwise applicable settlement date) shall be the settlement
date for payment of funds and delivery of securities for all the Offered
Securities sold pursuant to the offering contemplated by this Agreement.
Delivery of the Firm Securities will be made through the facilities of the
Depositary Trust Company (the “DTC”) unless the Representative shall otherwise
instruct and evidence of their issuance will be made available to the
Representative.


In addition, upon written notice from the Representative given to the Selling
Stockholders from time to time not more than 30 days subsequent to the date of
the Final Prospectus, the Underwriters may purchase all or less than all of the
Optional Securities at the purchase price per Security to be paid for the Firm
Securities. The Selling Stockholders agree, severally and not jointly, to sell
to the Underwriters the respective numbers of Optional Securities obtained by
multiplying the number of Optional Securities specified in such notice by a
fraction the numerator of which is the number of shares set forth opposite the
names of such Selling Stockholders in Schedule B hereto under the caption
“Number of Optional Securities to be Sold” and the denominator of which is the
total number of Optional Securities (subject to adjustment by the Representative
to eliminate fractions). Such Optional Securities shall be purchased from each
Selling Stockholder for the account of each Underwriter in the same proportion
as the number of Firm Securities set forth opposite such Underwriter’s name
bears to the total number of shares of Firm Securities (subject to adjustment by
the Representative in its discretion to eliminate fractions). No Optional
Securities shall be sold or delivered unless the Firm Securities previously have
been, or simultaneously are, sold and delivered. The right to purchase the
Optional Securities or any portion thereof may be exercised from time to time
and to the extent not previously exercised may be surrendered and terminated at
any time upon notice by the Representative to the Company and the Selling
Stockholders.


Each time for the delivery of and payment for the Optional Securities, being
herein referred to as an “Optional Closing Date”, which may be the First Closing
Date (the First Closing Date and each Optional Closing Date, if any, being
sometimes referred to as a “Closing Date”), shall be determined by the
Representative but shall be not later than five full business days after written
notice of election to purchase Optional Securities is given. Each Selling
Stockholders will deliver the Optional Securities being purchased from such
Selling Stockholder on each Optional Closing Date to or as instructed by the
Representative for the accounts of the several Underwriters in a form reasonably
acceptable to the Representative, against payment of the purchase price
therefore in Federal (same day) funds by a wire transfer to an account at a bank
specified by such Selling Stockholder (and acceptable to the Representative)
drawn to the order of such Selling Stockholder, at the office of Latham &
Watkins LLP. The delivery of any Optional Securities will be made through the
facilities of the DTC unless the Representative shall otherwise instruct and
evidence of their issuance will be made available to the Representative.


4. Offering by Underwriters. It is understood that the several Underwriters
propose to offer the Offered Securities for sale to the public as set forth in
the Final Prospectus.


5. Certain Agreements of the Company and the Selling Stockholders. The Company
agrees with the several Underwriters and the Selling Stockholders that:


(a)  Additional Filings. The Company has filed or will file each Statutory
Prospectus (including the Final Prospectus) in a form approved by the
Representative, with the Commission, pursuant to and in accordance with
subparagraph (2) (or, if applicable and if consented to by the Representative,
subparagraph (5)) of Rule


12



--------------------------------------------------------------------------------




424(b) not later than the second business day following the earlier of the date
it is first used or the execution and delivery of this Agreement. The Company
has complied and will comply with Rule 433.


(b)  Filing of Amendments: Response to Commission Requests. The Company will
promptly advise the Representative of any proposal to amend or supplement at any
time the Registration Statement or any Statutory Prospectus and will not effect
such amendment or supplementation without the Representative’s consent, which
shall not be unreasonably withheld; and the Company will also advise the
Representative promptly of (i) any amendment or supplementation of a
Registration Statement or any Statutory Prospectus, (ii) any request by the
Commission or its staff for any amendment to any Registration Statement, for any
supplement to any Statutory Prospectus or for any additional information, (iii)
the institution by the Commission of any stop order proceedings in respect of a
Registration Statement or the threatening of any proceeding for that purpose,
and (iv) the receipt by the Company of any notification with respect to the
suspension of the qualification of the Offered Securities in any jurisdiction or
the institution or threatening of any proceedings for such purpose. The Company
will use its reasonable best efforts to prevent the issuance of any such stop
order or the suspension of any such qualification and, if issued, to obtain as
soon as possible the withdrawal thereof.


(c)  Continued Compliance with Securities Laws. If, at any time when a
prospectus relating to the Offered Securities is (or but for the exemption in
Rule 172 would be) required to be delivered under the Act by any Underwriter or
dealer, any event occurs as a result of which the Final Prospectus as then
amended or supplemented would include an untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or if it
is necessary at any time to amend the Registration Statement or supplement the
Final Prospectus to comply with the Act, the Company will promptly notify the
Representative of such event and will promptly prepare and file with the
Commission and furnish, at its own expense, to the Underwriters and the dealers
and any other dealers upon request of the Representative, an amendment or
supplement which will correct such statement or omission or an amendment which
will effect such compliance. Neither the Representative’s consent to, nor the
Underwriters’ delivery of, any such amendment or supplement shall constitute a
waiver of any of the conditions set forth in Section 7 hereof.


(d)  Rule 158. As soon as practicable, but not later than the Availability Date
(as defined below), the Company will make generally available to its security
holders an earnings statement covering a period of at least 12 months beginning
after the date of this Agreement and which will satisfy the provisions of
Section 11(a) of the Act and Rule 158 under the Act. For the purpose of the
preceding sentence, “Availability Date” means the day after the end of the
fourth fiscal quarter following the fiscal quarter that includes such Effective
Time on which the Company is required to file its Form 10-Q for such fiscal
quarter except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the day after the end of such
fourth fiscal quarter on which the Company is required to file its Form 10-K.


(e)  Furnishing of Prospectuses. The Company will furnish to the Representative
copies of the Registration Statement, including all exhibits, and upon the
request of the Representative, signed copies of the Registration Statement, any
Statutory Prospectus, and the Final Prospectus and all amendments and
supplements to such documents, in each case in such quantities as the
Representative reasonably requests. The Final Prospectus shall be so furnished
on or prior to 5:00 P.M., New York time, on the business day following the
execution and delivery of this Agreement unless otherwise agreed by the Company
and the Representative. All other such documents shall be so furnished as soon
as available. The Company and the Selling Stockholders will pay the expenses of
printing and distributing to the Underwriters all such documents.


(f)  Blue Sky Qualifications. The Company shall cooperate with the Underwriters
and counsel for the Underwriters to qualify or register the Offered Securities
for resale under (or obtain exemptions from the application of) the state
securities or blue sky laws of those jurisdictions designated by the
Underwriters, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Offered Securities. The Company shall not be required to
qualify as a foreign corporation or to take any action that would subject it to
general service of process or taxation in any such jurisdiction where it is not
presently qualified or subject to taxation.




13



--------------------------------------------------------------------------------




(g)  Reporting Requirements. During the period of five years hereafter, the
Company will furnish to the Representative and, upon request, to each of the
other Underwriters, as soon as practicable after the end of each fiscal year, a
copy of its annual report to stockholders for such year; and the Company will
furnish to the Representative (i) as soon as available, a copy of each report
and any definitive proxy statement of the Company filed with the Commission
under the Exchange Act or mailed to stockholders, and (ii) from time to time,
such other information concerning the Company as the Representative may
reasonably request. However, so long as the Company is subject to the reporting
requirements of either Section 13 or Section 15(d) of the Exchange Act and is
timely filing reports with the Commission on its Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”), it is not required to furnish such
reports or statements to the Underwriters.


(h)  Payment of Expenses. The Company and each Selling Stockholder agree with
the several Underwriters that the Company will pay all expenses incident to the
performance of the obligations of the Company and the Selling Stockholders under
this Agreement, including but not limited to (i) any filing fees and reasonable
attorney’s fees and expenses incurred by the Company or the Underwriters in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Offered Securities for
offer and sale under the state securities or blue sky laws of such jurisdictions
as the Representative designates and the preparation and printing of memoranda
relating thereto, (ii) the filing fees incident to, and the fees and expenses of
counsel for the Underwriters up to $20,000 related to, the FINRA’s review and
approval of the Underwriters’ participation in the offering and distribution of
the Offered Securities, (iii) costs and expenses of the Company’s officers and
employees and any other expenses of the Company relating to investor
presentations or any “road show” in connection with the offering and sale of the
Offered Securities including, without limitation, any travel expenses of the
Company’s officers and employees, provided, however, that the Underwriters will
pay for 50% of the costs and expenses of any chartered flight, except for
flights on which there is no representative of the Representative, (iv) fees and
expenses incident to listing the Offered Securities on the NASDAQ Global Market,
(v) fees and expenses in connection with the registration of the Offered
Securities under the Exchange Act, (vi) expenses incurred in distributing
preliminary prospectuses and the Final Prospectus (including any amendments and
supplements thereto) to the Underwriters and expenses incurred in preparing,
printing and distributing any Issuer Free Writing Prospectuses to investors or
prospective investors and (vii) all other fees, costs and expenses referred to
in Item 13 of Part II of the Registration Statement. Notwithstanding the
foregoing, each Selling Stockholder agrees to pay any transfer taxes on the sale
of the Offered Securities by such Selling Stockholder to the Underwriters.
Except as provided in this Agreement, the Underwriters shall pay their own
expenses, including the fees and disbursement of their counsel.


(i) [Reserved]


(j) Absence of Manipulation. The Company and the Selling Stockholders will not
take, directly or indirectly, any action designed to or that would constitute or
that could reasonably be expected to cause or result in, stabilization or
manipulation of the price of any securities of the Company to facilitate the
sale or resale of the Offered Securities.


(k) Further Agreements of the Selling Stockholders. Each of the Selling
Stockholders agrees to furnish to the Representative, prior to the Closing Date,
a lock up agreement, in the form of Exhibit B hereto, and to do and perform all
things required or necessary to be done and performed under this Agreement by it
prior to each Closing Date, and to satisfy all conditions precedent to the
Underwriters’ obligations hereunder to purchase the Offered Securities from it.


(l)  Restriction on Sale of Securities by the Company. For the period specified
below (the “Lock-Up Period”), the Company will not, directly or indirectly, take
any of the following actions with respect to its Securities or any securities
convertible into or exchangeable or exercisable for any of its Securities
(“Lock-Up Securities”): (i) offer, sell, issue, contract to sell, pledge or
otherwise dispose of Lock-Up Securities, (ii) offer, sell, issue, contract to
sell, contract to purchase or grant any option, right or warrant to purchase
Lock-Up Securities, (iii) enter into any swap, hedge or any other agreement that
transfers, in whole or in part, the economic consequences of ownership of
Lock-Up Securities, (iv) establish or increase a put equivalent position or
liquidate or decrease a call equivalent position in Lock-Up Securities within
the meaning of Section 16 of the Exchange Act or (v) file with the Commission a
registration statement under the Act relating to Lock-


14



--------------------------------------------------------------------------------




Up Securities, or publicly disclose the intention to take any such action,
without the prior written consent of Credit Suisse Securities (USA) LLC (“Credit
Suisse”), except for issuances of Lock-Up Securities pursuant to the conversion
or exchange of convertible or exchangeable securities or the exercise of
warrants or options or vesting of restricted stock or restricted stock units, in
each case outstanding on the date hereof and described in the General Disclosure
Package, grants of employee or director stock options, restricted stock or
restricted stock units pursuant to the terms of a plan in effect on the date
hereof and described in the General Disclosure Package or issuances of Lock-Up
Securities pursuant to the exercise of such options, provided that such options,
stock, units or the Lock-Up Securities issued upon exercise thereof may not be
transferred during the Lock-Up Period. The initial Lock-Up Period will commence
on the date hereof and continue for 45 days after the date hereof or such
earlier date that Credit Suisse consents to in writing.
(m) Agreement to announce lock-up waiver. If Credit Suisse, in its sole
discretion, agrees to release or waive the restrictions set forth in a lock-up
letter described in Section 7(k) hereof for an officer or director of the
Company and provide the Company with notice of the impending release or waiver
at least three business days before the effective date of such release or
waiver, the Company agrees to announce the impending release or waiver by a
press release substantially in the form of Exhibit A hereto through a major news
service at least two business days before the effective date of the release or
waiver.
(n) Emerging Growth Company Status. The Company will notify the Representative
in writing on or prior to the date that the Company is no longer an “emerging
growth company” as defined in Section 2(a)(19) of the Act.


6. Free Writing Prospectuses. The Company and Selling Stockholders represent and
agree that, unless they obtain the prior consent of the Representative, and each
Underwriter represents and agrees that, unless it obtains the prior consent of
the Company and the Representative, it has not made and will not make any offer
relating to the Offered Securities that would constitute an Issuer Free Writing
Prospectus, or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405, required to be filed with the Commission. Any such free
writing prospectus consented to by the Company and the Representative is
hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
represents that it has treated and agrees that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus,” as defined in
Rule 433, and has complied and will comply with the requirements of Rules 164
and 433 applicable to any Permitted Free Writing Prospectus, including timely
Commission filing where required, legending and record keeping. The Company
represents that it has satisfied and agrees that it will satisfy the conditions
in Rule 433 to avoid a requirement to file with the Commission any electronic
road show.
7. Conditions of the Obligations of the Underwriters. The obligations of the
several Underwriters to purchase and pay for the Firm Securities on the First
Closing Date and the Optional Securities to be purchased on each Optional
Closing Date will be subject to the accuracy of the representations and
warranties of the Company and the Selling Stockholders herein (as though made on
such Closing Date), to the accuracy of the statements of officers of the Company
and Selling Stockholders made pursuant to the provisions hereof, to the
performance by the Company and the Selling Stockholders of their respective
obligations hereunder and to the following additional conditions precedent:


(a)  Comfort Letters. The Underwriters shall have received a “comfort letter” on
the date hereof, dated the date hereof, of each of Grant Thornton LLP and
PricewaterhouseCoopers LLP in form and substance satisfactory to the
Representative, covering the financial information in the Registration
Statement, the General Disclosure Package and the Final Prospectus and other
customary matters. In addition, on each Closing Date, the Underwriters shall
have received from each such accountant a “bring-down comfort letter” dated such
Closing Date addressed to the Underwriters, in form and substance satisfactory
to the Representative, in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover the financial information in the
Registration Statement and the Final Prospectus and (ii) procedures shall be
brought down to a date no more than three (3) days prior to such Closing Date.


(b) Reserve Engineer Letter. The Underwriters shall have received a letter on
the date hereof, dated the date hereof, and on each Closing Date, dated as of
such Closing Date, of John T. Boyd Company in form and substance satisfactory to
the Representative, covering the information with respect to the Company’s
estimated


15



--------------------------------------------------------------------------------




sand reserves in the Registration Statement, the General Disclosure Package and
the Final Prospectus and other customary matters.


(c)  Filing of Prospectus. The Final Prospectus shall have been filed with the
Commission in accordance with the Rules and Regulations and Section 5(a) hereof.
No stop order suspending the effectiveness of the Registration Statement or of
any part thereof has been issued and no proceedings for that purpose have been
instituted or, to the knowledge of the Company or the Representative, shall be
contemplated by the Commission.


(d)  No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement, there shall not have occurred (i) any change, or any development
or event involving a prospective change, in the condition (financial or
otherwise), results of operations, business, properties or prospects of the
Company and its subsidiaries taken as a whole which, in the judgment of the
Representative, is material and adverse and makes it impractical or inadvisable
to market the Offered Securities; (ii) any downgrading in the rating of any debt
securities or preferred stock of the Company by any “nationally recognized
statistical rating organization” (as defined in Section 3(a)(62) of the Exchange
Act), or any public announcement that any such organization has under
surveillance or review its rating of any debt securities or preferred stock of
the Company (other than an announcement with positive implications of a possible
upgrading, and no implication of a possible downgrading, of such rating) or any
announcement that the Company has been placed on negative outlook; (iii) any
change in U.S. or international financial, political or economic conditions or
currency exchange rates or exchange controls the effect of which is such as to
make it, in the judgment of the Representative, impractical to market or to
enforce contracts for the sale of the Offered Securities, whether in the primary
market or in respect of dealings in the secondary market; (iv) any suspension or
material limitation of trading in securities generally on the New York Stock
Exchange or the NASDAQ Global Market, or any setting of minimum or maximum
prices for trading on such exchange; (v) or any suspension of trading of any
securities of the Company on the Nasdaq Global Market or in the over-the-counter
market; (vi) any banking moratorium declared by any U.S. federal or New York
authorities; (vii) any major disruption of settlements of securities, payment or
clearance services in the United States or any other country where such
securities are listed or (viii) any attack on, outbreak or escalation of
hostilities or act of terrorism involving the United States, any declaration of
war by Congress or any other national or international calamity or emergency if,
in the judgment of the Representative, the effect of any such attack, outbreak,
escalation, act, declaration, calamity or emergency is such as to make it
impractical or inadvisable to market the Offered Securities or to enforce
contracts for the sale of the Offered Securities.


(e)  Opinion of Outside Counsel for the Company and the Selling Stockholders.
The Representative shall have received (i) an opinion, dated such Closing Date,
of Akin Gump Strauss Hauer & Feld LLP, in its capacity as counsel for the
Company, in form and substance previously agreed upon and (ii) an opinion, dated
such Closing Date, of counsel to each Selling Stockholder, in form and substance
previously agreed upon.
            
(f) Opinion of Counsel for Underwriters. The Representative shall have received
from Latham & Watkins LLP, counsel for the Underwriters, such opinion or
opinions, dated such Closing Date, with respect to such matters as the
Representative may require, and the Company and the Selling Stockholders shall
have furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters.


(g) Officer’s Certificate of the Company and the Selling Stockholders. The
Representative shall have received certificates, dated such Closing Date:
        
(A) of an executive officer of the Company and a principal financial or
accounting officer of the Company in which such officers shall state that: the
representations and warranties of the Company set forth in Section 2(a) of this
Agreement are true and correct; the Company has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to such Closing Date; no stop order suspending the effectiveness of any
Registration Statement has been issued and no proceedings for that purpose have
been instituted or, to their knowledge and after inquiry to the Commission, are
contemplated by the Commission; to such officer’s knowledge, there are no legal
or governmental proceedings required to be described in the Registration
Statement, the General Disclosure Package or the Final Prospectus under the Act
and the Rules and Regulations


16



--------------------------------------------------------------------------------




which are not described as required, or any contracts required to be described
in the Registration Statement, the General Disclosure Package or the Final
Prospectus or to be filed as exhibits to the Registration Statement, in each
case under the Act and the Rules and Regulations, which are not described and
filed as so required; and, subsequent to the date of the most recent financial
statements in the General Disclosure Package, there has been no material adverse
change, nor any development or event involving a prospective material adverse
change, in the condition (financial or otherwise), results of operations,
business, properties or prospects of the Company and its subsidiaries taken as a
whole except as set forth in the General Disclosure Package or as described in
such certificate; and


(B) of an authorized officer of each Selling Stockholder in which such officer,
in such capacity, shall state that (i) the representations and warranties of
each Selling Stockholder set forth in Section 2(b) are true and correct on and
as of such Closing Date and (ii) each Selling Stockholder has complied with all
its agreements contained herein and has satisfied all the conditions on its part
to be performed or satisfied hereunder at or prior to such Closing Date.
        
    (h)  Lock-Up Agreements. On or prior to the date hereof, the Representative
shall have received lockup letters in the form of Exhibit B from MEH Sub LLC and
Gulfport Energy Corporation and each of the executive officers and directors of
the Company.


(i) W-9. To avoid a 24% backup withholding tax, the Representative shall have
received from each Selling Stockholder a properly completed and executed United
States Treasury Department Form W-9 (or other applicable from or statement
specified by Treasury Department regulations in lieu thereof).


The Company and the Selling Stockholders will furnish the Representative with
any additional opinions, certificates, letters and documents as the
Representative reasonably requests and conformed copies of documents delivered
pursuant to this Section 7. The Representative may in its sole discretion waive
on behalf of the Underwriters compliance with any conditions to the obligations
of the Underwriters hereunder, whether in respect of an Optional Closing Date or
otherwise.


8. Indemnification and Contribution. (a) Indemnification of Underwriters by the
Company. The Company will indemnify and hold harmless each Underwriter, its
partners, members, directors, officers, employees, agents, affiliates and each
person, if any, who controls such Underwriter within the meaning of Section 15
of the Act or Section 20 of the Exchange Act (each, an “Indemnified Party”),
against any and all losses, claims, damages or liabilities, joint or several, to
which such Indemnified Party may become subject, under the Act, the Exchange
Act, other Federal or state statutory law or regulation or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any part of any Registration Statement at any
time, any Statutory Prospectus as of any time, the Final Prospectus or any
Issuer Free Writing Prospectus, or arise out of or are based upon the omission
or alleged omission of a material fact required to be stated in any Registration
Statement at any time or necessary to make the statements therein, not
misleading, or arise out of or are based upon the omission or alleged omission
of a material fact required to be stated in any Statutory Prospectus as of any
time, the Final Prospectus or any Issuer Free Writing Prospectus or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and will reimburse each Indemnified Party for any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending against any loss, claim, damage,
liability, action, litigation, investigation or proceeding whatsoever (whether
or not such Indemnified Party is a party thereto), whether threatened or
commenced, and in connection with the enforcement of this provision with respect
to any of the above as such expenses are incurred; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with written information furnished
to the Company by any Underwriter through the Representative specifically for
use therein, it being understood and agreed that the only such information
furnished by any Underwriter consists of the information described as such in
subsection (c) below.


(b) Indemnification of Underwriters by Selling Stockholders. The Selling
Stockholders, severally and not jointly, will indemnify and hold harmless each
Underwriter, its partners, members, directors, officers, employees, agents,
affiliates and each person, if any, who controls such Underwriter within the
meaning of Section 15 of the Act or Section


17



--------------------------------------------------------------------------------




20 of the Exchange Act (each, an “Indemnified Party”), against any and all
losses, claims, damages or liabilities, joint or several, to which such
Indemnified Party may become subject, under the Act, the Exchange Act, other
Federal or state statutory law or regulation or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement at any time, any Statutory
Prospectus at any time, the Final Prospectus or any Issuer Free Writing
Prospectus, or arise out of or are based upon the omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse each Indemnified Party for
any legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending against any loss, claim, damage,
liability, action, litigation, investigation or proceeding whatsoever (whether
or not such Indemnified Party is a party thereto), whether threatened or
commenced, and in connection with the enforcement of this provision with respect
to the above as such expenses are incurred; provided, however, that a Selling
Stockholder shall be subject to such liability only to the extent that the
untrue statement or alleged untrue statement or omission or alleged omission is
based upon Selling Stockholder Information or contained in a representation or
warranty given by such Selling Stockholder in this Agreement and provided,
further, that the liability under this subsection of each Selling Stockholder
shall be limited to an amount equal to the aggregate gross proceeds after
underwriting commissions and discounts, but before expenses, to such Selling
Stockholder from the sale of Offered Securities sold by such Selling Stockholder
hereunder.    


(c) Indemnification of Company, its Directors and Officers and Selling
Stockholders. Each Underwriter will severally and not jointly indemnify and hold
harmless the Company, each of its directors and each of its officers who signs a
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Act or Section 20 of the Exchange Act, and each
Selling Stockholder (each, an “Underwriter Indemnified Party”) against any
losses, claims, damages or liabilities to which such Underwriter Indemnified
Party may become subject, under the Act, the Exchange Act, or other Federal or
state statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement at any time, any Statutory Prospectus at
any time, the Final Prospectus or any Issuer Free Writing Prospectus or arise
out of or are based upon the omission or the alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company by such Underwriter through the Representative specifically for use
therein, and will reimburse any legal or other expenses reasonably incurred by
such Underwriter Indemnified Party in connection with investigating or defending
against any such loss, claim, damage, liability, action, litigation,
investigation or proceeding whatsoever (whether or not such Underwriter
Indemnified Party is a party thereto), whether threatened or commenced, based
upon any such untrue statement or omission, or any such alleged untrue statement
or omission as such expenses are incurred, it being understood and agreed that
the only such information furnished by any Underwriter consists of (i) the
following information in the Final Prospectus furnished on behalf of each
Underwriter: the information contained in the seventh paragraph and information
with respect to stabilization transactions appearing in the fifteenth paragraph,
in each case under the caption “Underwriting.”


(d) Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against an indemnifying party under subsection (a), (b) or (c) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a), (b) or (c) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a), (b) or (c) above. In
case any such action is brought against any indemnified party and it notifies an
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party


18



--------------------------------------------------------------------------------




is or could have been a party and indemnity could have been sought hereunder by
such indemnified party unless such settlement (i) includes an unconditional
release of such indemnified party from all liability on any claims that are the
subject matter of such action and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act by or on behalf of an
indemnified party.


(e) Contribution. If the indemnification provided for in this Section is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a), (b) or (c) above, then each indemnifying party shall contribute
to the amount paid or payable by such indemnified party as a result of the
losses, claims, damages or liabilities referred to in subsection (a), (b) or (c)
above (i) in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Selling Stockholders on the one hand and the
Underwriters on the other from the offering of the Offered Securities pursuant
to this Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company and the Selling Stockholders on the one hand and the
Underwriters on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Selling Stockholders on the one hand and the Underwriters on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company and the Selling
Stockholders bear to the total underwriting discounts and commissions received
by the Underwriters. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company, the Selling Stockholders or the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such untrue statement or omission. The
amount paid by an indemnified party as a result of the losses, claims, damages
or liabilities referred to in the first sentence of this subsection (e) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (e). Notwithstanding the
provisions of this subsection (e), no Underwriter shall be required to
contribute any amount in excess of the amount by which the total price at which
the Securities underwritten by it and distributed to the public were offered to
the public exceeds the amount of any damages which such Underwriter has
otherwise been required to pay by reason of such untrue statement or omission or
alleged untrue statement or omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Underwriters’ obligations in this subsection (e) to
contribute are several in proportion to their respective underwriting
obligations and not joint. The Company, the Selling Stockholders and the
Underwriters agree that it would not be just and equitable if contribution
pursuant to this Section 8(e) were determined by pro rata allocation (even if
the Underwriters were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to in this Section 8(e); provided that the liability under this
subsection of each Selling Stockholder shall be limited to an amount equal to
the aggregate gross proceeds after underwriting commissions and discounts, but
before expenses, to such Selling Stockholder from the sale of Offered Securities
sold by such Selling Stockholder hereunder.    


9. Default of Underwriters. If any Underwriter or Underwriters default in their
obligations to purchase Offered Securities hereunder on either the First Closing
Date or any Optional Closing Date and the aggregate number of shares of Offered
Securities that such defaulting Underwriter or Underwriters agreed but failed to
purchase does not exceed 10% of the total number of shares of Offered Securities
that the Underwriters are obligated to purchase on such Closing Date, the
Representative may make arrangements satisfactory to the Selling Stockholders
for the purchase of such Offered Securities by other persons, including any of
the Underwriters, but if no such arrangements are made by such Closing Date, the
non-defaulting Underwriters shall be obligated severally, in proportion to their
respective commitments hereunder, to purchase the Offered Securities that such
defaulting Underwriters agreed but failed to purchase on such Closing Date. If
any Underwriter or Underwriters so default and the aggregate number of shares of
Offered Securities with respect to which such default or defaults occur exceeds
10% of the total number of shares of Offered Securities that the Underwriters
are obligated to purchase on such Closing Date and arrangements satisfactory to
the Representative and the Selling Stockholders for the purchase of such Offered
Securities by other persons are not made within 36 hours after such default,
this Agreement will terminate without liability on the part of any
non-defaulting Underwriter, the Company or the Selling Stockholders, except as
provided in Section 11 (provided that if such default occurs with respect to
Optional Securities after the First Closing Date, this Agreement will not
terminate as to the Firm Securities or any Optional Securities purchased prior
to such termination). As used in this Agreement, the term


19



--------------------------------------------------------------------------------




“Underwriter” includes any person substituted for an Underwriter under this
Section. Nothing herein will relieve a defaulting Underwriter from liability for
its default.


10. [Reserved].


11. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Selling Stockholders, the Company or its officers and of the several
Underwriters set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of any Underwriter, any Selling
Stockholder, the Company or any of their respective representatives, officers or
directors or any controlling person, and will survive delivery of and payment
for the Offered Securities. If the purchase of the Offered Securities by the
Underwriters is not consummated for any reason other than solely because of the
termination of this Agreement pursuant to Section 9 hereof, the Company will
reimburse the Underwriters for all out-of-pocket expenses (including fees and
disbursements of counsel) reasonably incurred by them in connection with the
offering of the Offered Securities, and the respective obligations of the
Company, the Selling Stockholders and the Underwriters pursuant to Section 8
hereof shall remain in effect. In addition, if any Offered Securities have been
purchased hereunder, the representations and warranties in Section 2 and all
obligations under Section 5 shall also remain in effect.


12. Notices. All communications hereunder will be in writing and, if sent to the
Underwriters, will be mailed, hand delivered or telecopied and confirmed to the
Representative, Credit Suisse Securities (USA) LLC, Eleven Madison Avenue, New
York, N.Y. 10010-3629, Attention:  LCD-IBD, or, if sent to the Company, will be
mailed, hand delivered or telecopied and confirmed to it at 4727 Gaillardia
Parkway, Suite 200, Oklahoma City, Oklahoma 73142, or, if sent to the Selling
Stockholders or any of them, will be mailed, delivered or telecopied and
confirmed as set forth on Schedule B; provided, however, that any notice to an
Underwriter pursuant to Section 8 will be mailed, hand delivered or telecopied
and confirmed to such Underwriter.


13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 8, and no other person
will have any right or obligation hereunder.


14. Representation of Underwriters. The Representative will act for the several
Underwriters in connection with the transactions contemplated by this Agreement,
and any action under this Agreement taken by the Representative will be binding
upon all the Underwriters.


15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.


16. Absence of Fiduciary Relationship. The Company and the Selling Stockholders
acknowledge and agree that:


(a) No Other Relationship. The Representative has been retained solely to act as
an underwriter in connection with the sale of the Offered Securities and that no
fiduciary, advisory or agency relationship between the Company or the Selling
Stockholders, on the one hand, and the Representative, on the other, has been
created in respect of any of the transactions contemplated by this Agreement or
the Final Prospectus, irrespective of whether the Representative has advised or
is advising the Company or the Selling Stockholders on other matters;


(b) Arms’ Length Negotiations. The price of the Offered Securities set forth in
this Agreement was established by the Selling Stockholders following discussions
and arms-length negotiations with the Representative, and the Company and the
Selling Stockholders are capable of evaluating and understanding and understand
and accept the terms, risks and conditions of the transactions contemplated by
this Agreement;


(c) Absence of Obligation to Disclose. The Company and the Selling Stockholders
have been advised that the Representative and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company or the Selling Stockholders and that the Representative has no
obligation to disclose such interests and transactions to the Company or the
Selling Stockholders by virtue of any fiduciary, advisory or agency
relationship; and


20



--------------------------------------------------------------------------------






(d) Waiver. The Company and the Selling Stockholders waive, to the fullest
extent permitted by law, any claims they may have against the Representative for
breach of fiduciary duty or alleged breach of fiduciary duty and agree that the
Representative shall have no liability (whether direct or indirect) to the
Company or the Selling Stockholders in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of the
Company, including stockholders, employees or creditors of the Company.


17. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.


The Company hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company irrevocably and unconditionally waives any
objection to the laying of venue of any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby in Federal
and state courts in the Borough of Manhattan in the City of New York and
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such suit or proceeding in any such court has been brought
in an inconvenient forum.


18. Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the
Underwriters are required to obtain, verify and record information that
identifies their respective clients, including the Company, which information
may include the name and address of their respective clients, as well as other
information that will allow the Underwriters to properly identify their
respective clients.


[Signature Pages Follow]
    




21



--------------------------------------------------------------------------------






If the foregoing is in accordance with the Representative’s understanding of our
agreement, kindly sign and return to the Company one of the counterparts hereof,
whereupon it will become a binding agreement among the Selling Stockholders,
Company and the several Underwriters in accordance with its terms.


Very truly yours,


MAMMOTH ENERGY SERVICES, INC.




By:        /s/ Arty Straehla                
Name:    Arty Straehla
Title:     CEO




MEH SUB LLC




By:        /s/ Arthur Amron                
Name:    Arthur Amron
Title:    Vice President and Assistant Secretary




GULFPORT ENERGY CORPORATION




By:        /s/ Paul K. Heerwagen            
Name:    Paul K. Heerwagen, IV
Title:    SVP, Corporate Development






Signature Page to Underwriting Agreement



--------------------------------------------------------------------------------





The foregoing Underwriting Agreement is hereby confirmed and accepted as of the
date first above written.


CREDIT SUISSE SECURITIES (USA) LLC




By:        /s/ Robert Santangelo        
Name:    Robert Santangelo
Title:    Managing Director




                        






Acting on behalf of itself and as the Representative of the several
Underwriters.






    


Signature Page to Underwriting Agreement



--------------------------------------------------------------------------------






SCHEDULE A




Underwriter
Number of
Firm Securities
to be Purchased
Credit Suisse Securities (USA) LLC
2,400,000
Barclays Capital Inc.
400,000
Johnson Rice & Company L.L.C.
250,000
Raymond James & Associates, Inc.
250,000
Tudor, Pickering, Holt & Co. Securities Inc.
250,000
Piper Jaffray & Co.
250,000
Capital One Securities, Inc.
80,000
Imperial Capital, LLC
80,000
PNC Capital Markets LLC
40,000
         Total
4,000,000







A-1



--------------------------------------------------------------------------------






SCHEDULE B


 






Selling Stockholder
Number of
Firm Securities to be Sold
 
Number of Optional Securities to be Sold
MEH Sub LLC
2,764,400
 
414,660
Gulfport Energy Corporation
1,235,600
 
185,340
   Total......................................................................
4,000,000
 
600,000





The notice address for each Selling Stockholder for purposes of Section 12 of
this Agreement is as follows:


MEH Sub LLC
c/o Wexford Capital LP
411 West Putnam Avenue
Greenwich, CT 06830
Attn: General Counsel


Gulfport Energy Corporation
14313 N. May Avenue, Suite 100
Oklahoma City, OK 73134
Attn: Chief Financial Officer








B-1



--------------------------------------------------------------------------------






SCHEDULE C
1.
General Use Free Writing Prospectuses (included in the General Disclosure
Package)

“General Use Issuer Free Writing Prospectus” includes each of the following
documents:
None.
2.
Other Information Included in the General Disclosure Package

The following information is also included in the General Disclosure Package:
Price per share to the public: As to each investor, the price paid by such
investor.


C-1



--------------------------------------------------------------------------------






SCHEDULE D


Subsidiaries of the Company


Entity
Percentage Ownership
Jurisdiction
5 Star Electric LLC
100%
KY
Barracuda Logistics LLC
100%
DE
Bison Drilling and Field Services LLC
100%
DE
Bison Trucking LLC
100%
DE
Cobra Acquisitions LLC
100%
DE
Cobra Energy LLC
100%
DE
Great White Sand Tiger Lodging Ltd.
100%
Alberta, CA
Higher Power Electrical LLC
100%
TX
Mammoth Energy Partners LLC
100%
DE
Mammoth Energy Services, Inc.
100%
DE
Mammoth Equipment Leasing LLC
100%
DE
Mr. Inspections LLC
100%
DE
Muskie Proppant LLC
100%
DE
Panther Drilling Systems LLC
100%
DE
Piranha Proppant LLC
100%
DE
Redback Energy Services LLC
100%
DE
Redback Coil Tubing LLC
100%
DE
Redback Pumpdown Services LLC
100%
DE
Silverback Energy Services LLC
100%
DE
South River Road LLC
100%
WI
Stingray Cementing LLC
100%
DE
Stingray Energy Services LLC
100%
DE
Stingray Logistics LLC
100%
DE
Stingray Pressure Pumping LLC
100%
DE
Sturgeon Acquisitions LLC
100%
DE
Taylor Frac LLC
100%
WI
Taylor Real Estate Investments LLC
100%
WI
Tiger Shark Logistics LLC
100%
DE
White Wing Tubular Services LLC
100%
DE







D-1



--------------------------------------------------------------------------------










Exhibit A


[Form of Press Release]


Mammoth Energy Services, Inc.
[Date]


Mammoth Energy Services, Inc. (“Company”) announced today that Credit Suisse
Securities (USA) LLC, the lead book-running manager in the recent public sale
of        shares of common stock of the Company, is [waiving] [releasing] a
lock-up restriction with respect to    shares of the Company’s common stock held
by [certain officers or directors] [an officer or director] of the Company. The
[waiver] [release] will take effect on    , 20 , and the shares may be sold on
or after such date.


This press release is not an offer for sale of the securities in the United
States or in any other jurisdiction where such offer is prohibited, and such
securities may not be offered or sold in the United States absent registration
or an exemption from registration under the United States Securities Act of
1933, as amended.







--------------------------------------------------------------------------------





Exhibit B


Form of Lock-Up Letter






Mammoth Energy Services, Inc.
4727 Gaillardia Parkway, Suite 200
Oklahoma City, OK 73142


Credit Suisse Securities (USA) LLC
as Representative of the several Underwriters
named in the Underwriting Agreement specified below
c/o    Credit Suisse Securities (USA) LLC
Eleven Madison Avenue,
New York, N.Y. 10010-3629




Dear Sirs:


As an inducement to the Underwriters to execute the Underwriting Agreement (the
“Underwriting Agreement”), pursuant to which an offering will be made of shares
of common stock, par value $0.01 per share (the “Securities”), of Mammoth Energy
Services, Inc., and any successor (by merger or otherwise) thereto, (the
“Company”), the undersigned hereby agrees that during the period specified in
the following paragraph (the “Lock-Up Period”), the undersigned will not offer,
sell, contract to sell, pledge or otherwise dispose of, directly or indirectly,
any Securities or securities convertible into or exchangeable or exercisable for
any Securities, enter into a transaction which would have the same effect, or
enter into any swap, hedge or other arrangement that transfers, in whole or in
part, any of the economic consequences of ownership of the Securities, whether
any such aforementioned transaction is to be settled by delivery of the
Securities or such other securities, in cash or otherwise, or publicly disclose
the intention to make any such offer, sale, pledge or disposition, or to enter
into any such transaction, swap, hedge or other arrangement, without, in each
case, the prior written consent of Credit Suisse Securities (USA) LLC (“Credit
Suisse”). In addition, the undersigned agrees that, without the prior written
consent of Credit Suisse, it will not, during the Lock-Up Period, make any
demand for or exercise any right with respect to, the registration of any
Securities or any security convertible into or exercisable or exchangeable for
the Securities.


The initial Lock-Up Period will commence on the date of this Lock-Up Agreement
(this “Lock-Up Agreement”) and continue and include the date 45 days after the
public offering date set forth on the final prospectus used to sell the
Securities (the “Public Offering Date”) pursuant to the Underwriting Agreement.


The undersigned agrees that, prior to engaging in any transaction or taking any
other action that is subject to the terms of this Lock-Up Agreement during the
period from the date of this Lock-Up Agreement to and including the 34th day
following the expiration of the initial Lock-Up Period, it will give notice
thereof to the Company and will not consummate such transaction or take any such
action unless it has received written confirmation from the Company that the
Lock-Up Period (as may have been extended pursuant to the previous paragraph)
has expired.


Any Securities received upon exercise of options or other securities of the
Company granted to the undersigned will also be subject to this Lock-Up
Agreement. Any Securities acquired by the undersigned in the open market will
not be subject to this Lock-Up Agreement; provided that with respect to any sale
or other disposition of such Securities, no filing under the Securities Exchange
Act of 1934 (the “Exchange Act”) (other than on Form 5) or other public
announcement shall be required or shall be voluntarily made by any party in
connection with subsequent sales of such Securities acquired in such open market
transactions during the Lock-Up Period. Additionally, the restrictions in this
Lock-Up Agreement shall not apply to (a) any exercise of options or vesting or
exercise of any other equity-based award, in each case, outstanding on the
Public Offering Date, and in each case under the Company’s equity incentive plan
or any other plan or agreement described in the prospectus included in the
Registration Statement, provided that any Securities received upon such exercise
or vesting will also be subject to this Lock-Up Agreement, (b) the entering into
a written trading plan designed to comply with Rule 10b5-1 of the







--------------------------------------------------------------------------------





Exchange Act, provided that no sales are made pursuant to such trading plan
during the Lock-Up Period, provided that no filing or public announcement by any
party under the Exchange Act or otherwise shall be required (or shall be
voluntarily made in connection with such trading plan), (c) transfers as a bona
fide gift or gifts, (d) transfers to a family member, trust, family limited
partnership or family limited liability company for the direct or indirect
benefit of the undersigned or his or her family members, (e) transfers by
testate or intestate succession, (f) if the undersigned is a partnership,
limited liability company or a corporation, transfers to its limited partners,
members or stockholders as part of a distribution, or to any corporation,
partnership or other entity that is its affiliate, (g) the sale by an officer or
director of the Company, together with the sales by other officers or directors
of the Company signing substantially similar agreements of up to 100,000
Securities in the aggregate, as allocated by the Company or (h) to the extent
applicable, transfers to the undersigned’s employer, if required by the terms of
such individual’s employment, provided that in each transfer pursuant to clauses
(c)-(f) the transferee agrees to be bound in writing by the terms of this
Lock-Up Agreement prior to such transfer, such transfer shall not involve a
disposition for value and no filing or public announcement by any party (donor,
donee, transferor or transferee) under the Exchange Act or otherwise shall be
required or shall be voluntarily made in connection with such transfer (other
than a filing on a Form 5); provided further, that in the case of clause (h),
the transferee agrees to be bound by the terms of this or a substantially
similar Lock-Up Agreement.


In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Securities if such transfer would constitute a violation or breach of this
Lock-Up Agreement.


If the undersigned is an officer or director of the Company, the undersigned
further agrees that the foregoing restrictions in this Lock-Up Agreement shall
be equally applicable to any issuer-directed Securities the undersigned may
purchase in the above-referenced offering.


If the undersigned is an officer or director of the Company, (i) Credit Suisse
agrees that, at least three business days before the effective date of any
release or waiver of the foregoing restrictions in connection with a transfer of
Securities, Credit Suisse will notify the Company of the impending release or
waiver, and (ii) the Company has agreed in the Underwriting Agreement to
announce the impending release or waiver by press release through a major news
service at least two business days before the effective date of the release or
waiver. Any release or waiver granted by Credit Suisse hereunder to any such
officer or director shall only be effective two business days after the
publication date of such press release. The provisions of this paragraph will
not apply if (a) the release or waiver is effected solely to permit a transfer
not for consideration and (b) the transferee has agreed in writing to be bound
by the same terms described in this Lock-Up Agreement to the extent and for the
duration that such terms remain in effect at the time of the transfer.


This Lock-Up Agreement shall be binding on the undersigned and the successors,
heirs, personal representatives and assigns of the undersigned.    


It is understood that if the Underwriting Agreement is executed yet terminates
(other than the provisions thereof that survive termination) prior to payment
for and delivery of the Offered Securities, the undersigned shall be released
from all obligations under this Lock-Up Agreement. Further, this Lock-Up
Agreement shall lapse and become null and void if the Public Offering Date shall
not have occurred on or before August 1, 2018. This agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.


Very truly yours,






....................................................
[Name of stockholder]





